DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 10-13, filed 11/14/2022, with respect to the rejection(s) of claim(s) 1-7 and 9-25 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bojovic (US 2017/0290522 A1) in view of Ong (US 20140257122 A1) (both cited previously), further in view of John (US 8781566 B2), further in view of Audet (US 2010/0023081 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (US 2017/0290522 A1) in view of Ong (US 20140257122 A1), further in view of John (US 8781566 B2), further in view of Audet (US 2010/0023081 A1).
Regarding claims 1 and 14, Bojovic discloses a method of automatically assessing a patient's risk of an acute cardiac event (eg. Para. 15), the method comprising: receiving, from the patient, risk assessment information comprising risk factors (eg. Para. 15 and 105, age, gender, risk factors), wherein the risk assessment information is received by a processor (eg. Para. 15 and 105, processor); storing a pre-existing risk score based on the risk assessment information (eg. Para. 15 and 105); receiving, from the patient, a sample electrocardiogram (ECG) (eg. Para. 16), wherein the patient self- records the sample ECG using a hand-held apparatus (eg. Para. 9-10, and 71), and receiving, from the patient, a current symptoms indication (Eg. Para. 105), wherein the current symptoms indication includes a plurality of self-reported (Para. 220-224 home use for patient to input vital signs); but does not disclose determining, in the processor, an ECG risk score from the sample ECG and a baseline ECG based on a difference between said sample cardiac signal and the baseline cardiac signal, the difference being compared to a first threshold value and a second threshold value, and a chest pain risk score based on the current symptoms indication, and using the ECG risk score, the pre-existing risk score, and the chest pain risk score to determine a post-test risk score; and presenting, to the patient, a diagnostic report and patient action instruction based on the post-test risk score.
Ong discloses a system and method of determining a risk score for triage by creating a risk score that is based on pre-existing medical status (eg. Para. 90-92, family history, drug history, etc.), physiological measurements (eg. Para. 93), sample ECGs (eg. Fig. 3A, Para. 38-39, 106) that would be compared to baseline data (eg. Fig. 4A, Para. 144-152, previously trained data) and present a report to a patient without the need for a practitioner (eg. Para. 221-224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Bojovic with the risk scoring system as taught by Ong to improve the diagnostic capabilities using a combination of vital sign parameters and pre-existing conditions and classify the severity of a cardiac event situation (eg. Para. 26-27).
John teaches a system and method for comparing ECGs to reference data collected from normal cardiac states to determine ST deviations and heart rate variability (eg. Col. 8, Ln. 62 – Col. 9, Ln. 30, Col. 37 Ln. 32-55, and Col. 43, Ln. 42-65) and output it as a score (eg. Col. 12, Ln. 11-28).
It would have been obvious to combine the invention of Bojovic and Ong with the thresholds and analysis as taught by John to allow for better classifications of abnormal cardiac events for faster and more detailed diagnoses (eg. Col. 12, Ln. 11-28)
Audet teaches a system for detecting coronary syndrome, cardiac ischemia, and myocardial infarction using at least one voltage threshold for comparing ST segments (eg. Para. 17, 85-88) between a current ECG and baseline ECG waveform.
It would have been obvious to combine the invention of Bojovic, Ong, and John with the voltage threshold detections as taught by Audet to improve detection of STEMIs by comparing the voltage differences of the ST segments (eg. Audet, Para. 85-88)
Regarding claim 2, the combined invention of Bojovic, Ong, and John, and Audet discloses receiving in the processor, from the patient more than 24 hours before receiving the sample ECG, the baseline ECG, wherein the patient uses the hand-held apparatus to acquire the baseline ECG. (eg. Ong, Para. 145, collection of collated past patient data) . Ong talks about doing an analysis over 72 hours and number of angina events over the last 24 hours, thus one of ordinary skill would have thought to have made a baseline at least 24 hours before an event occurred.
Regarding claim 3 and 16, the combined invention of Bojovic, Ong, and John, and Audet discloses the risk factors include: age, total cholesterol, HDL, systolic blood pressure, diabetes mellitus status, and current smoking status (eg. Ong, Para. 90-92).
Regarding claim 4 and 17, the combined invention of Bojovic, Ong, and John, and Audet discloses the pre-existing risk score based on the risk assessment information comprises calculated a weighted sum of the risk factors (eg. Ong, Abstract, 51, 62, 76).
Regarding claim 5 and 18, the combined invention of Bojovic, Ong, and John, and Audet discloses receiving, from the patient, the sample ECG comprises the patient using the hand-held apparatus, wherein the hand-held apparatus has at least four electrodes, to acquire three substantially orthogonal leads (Bojovic, Abstract, Para. 10 and 16, Fig. 4A-C).
Regarding claim 6 and 19, the combined invention of Bojovic, Ong, and John, and Audet discloses receiving, from the patient, the current symptoms indication comprises selecting the current symptoms indication from a predetermined list of symptom selectable on the hand-held apparatus (eg. Bojovic, Para. 105, indicating if he/she is currently having chest pain or any other symptom suggesting ischemia).
Regarding claim 7 and 20, the combined invention of Bojovic, Ong, and John, and Audet discloses the selecting comprises selecting from a user interface on the hand-held apparatus, the current symptoms indication (eg. Ong, Para. 90, entered patient information).
Regarding claim 10 and 23, the combined invention of Bojovic, Ong, and John, and Audet discloses determining the post-test risk score comprises applying a look-up table indexed by the ECG risk score, chest pain risk score and pre-existing risk score (eg. Ong, Table 2).
Regarding claim 11 and 24, the combined invention of Bojovic, Ong, and John, and Audet discloses the step of receiving the sample ECG and the current symptoms indication is repeated prior to determining the ECG risk score (eg. Para. 72, 75, and 79, repeated to make reduce error).
Regarding claim 12, the combined invention of Bojovic, Ong, and John, and Audet discloses a method of automatically assessing a patient's risk of an acute cardiac event (eg. Bojovic, Para. 15), the method comprising: receiving, from the patient, risk assessment information comprising risk factors (eg. Bojovic, Para. 15 and 105, age, gender, risk factors), wherein the risk assessment information is received by a processor (eg. Bojovic Para. 15 and 105, processor); storing a pre-existing risk score based on the risk assessment information (eg. Bojovic Para. 15 and 105); receiving, from the patient, a sample electrocardiogram (ECG) (eg. Bojovic Para. 16), wherein the patient self- records the sample ECG using a wireless hand-held apparatus (eg. Bojovic Para. 9-10, and 71 and Para. 24, wireless), and receiving, from the patient, a current symptoms indication (Eg. Bojovic Para. 105); but does not disclose determining, in the processor, an ECG risk score from the sample ECG and a baseline ECG, and a chest pain risk score based on the current symptoms indication, and using the ECG risk score, the pre-existing risk score, and the chest pain risk score to determine a post-test risk score; and presenting, to the patient, a diagnostic report and patient action instruction based on the post-test risk score.
Ong discloses a system and method of determining a risk score for triage by creating a risk score that is based on pre-existing medical status (eg. Para. 90-92, family history, drug history, etc.), physiological measurements (eg. Para. 93), sample ECGs (eg. Fig. 3A, Para. 38-39, 106) that would be compared to baseline data (eg. Fig. 4A, Para. 144-152, previously trained data) and present a report to a patient without the need for a practitioner (eg. Para. 221-224) and receiving in the processor, from the patient more than 24 hours before receiving the sample ECG, the baseline ECG, wherein the patient uses the hand-held apparatus to acquire the baseline ECG (eg. Ong, Para. 145, collection of collated past patient data). Ong talks about doing an analysis over 72 hours and number of angina events over the last 24 hours, thus one of ordinary skill would have thought to have made a baseline at least 24 hours before an event occurred.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Bojovic with the risk scoring system as taught by Ong to improve the diagnostic capabilities using a combination of vital sign parameters and pre-existing conditions and classify the severity of a cardiac event situation (eg. Para. 26-27).
John teaches a system and method for comparing ECGs to reference data collected from normal cardiac states to determine ST deviations and heart rate variability (eg. Col. 8, Ln. 62 – Col. 9, Ln. 30, Col. 37 Ln. 32-55, and Col. 43, Ln. 42-65) and output it as a score (eg. Col. 12, Ln. 11-28).
It would have been obvious to combine the invention of Bojovic and Ong with the thresholds and analysis as taught by John to allow for better classifications of abnormal cardiac events for faster and more detailed diagnoses (eg. Col. 12, Ln. 11-28)
Regarding claim 13, the combined invention of Bojovic, Ong, and John, and Audet discloses a method of automatically assessing a patient's risk of an acute cardiac event (eg. Bojovic, Para. 15), the method comprising: receiving, from the patient, risk assessment information comprising risk factors (eg. Bojovic, Para. 15 and 105, age, gender, risk factors), wherein the risk assessment information is received by a processor (eg. Bojovic Para. 15 and 105, processor); storing a pre-existing risk score based on the risk assessment information such as age, HDL, etc. (eg. Bojovic Para. 15 and 105); receiving, from the patient, a sample electrocardiogram (ECG) (eg. Bojovic Para. 16), wherein the patient self- records the sample ECG using a wireless hand-held apparatus (eg. Bojovic Para. 9-10, and 71 and Para. 24, wireless), and receiving, from the patient, a current symptoms indication (Eg. Bojovic Para. 105); but does not disclose determining, in the processor, an ECG risk score from the sample ECG and a baseline ECG, and a chest pain risk score based on the current symptoms indication, and using the ECG risk score, the pre-existing risk score, and the chest pain risk score to determine a post-test risk score; and presenting, to the patient, a diagnostic report and patient action instruction based on the post-test risk score.
Ong discloses a system and method of determining a risk score for triage by creating a risk score that is based on pre-existing medical status (eg. Para. 90-92, family history, drug history, etc.), physiological measurements (eg. Para. 93), sample ECGs (eg. Fig. 3A, Para. 38-39, 106) that would be compared to baseline data (eg. Fig. 4A, Para. 144-152, previously trained data) and present a report to a patient without the need for a practitioner (eg. Para. 221-224) and receiving in the processor, from the patient more than 24 hours before receiving the sample ECG, the baseline ECG, wherein the patient uses the hand-held apparatus to acquire the baseline ECG (eg. Ong, Para. 145, collection of collated past patient data). Ong talks about doing an analysis over 72 hours and number of angina events over the last 24 hours, thus one of ordinary skill would have thought to have made a baseline at least 24 hours before an event occurred.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Bojovic with the risk scoring system as taught by Ong to improve the diagnostic capabilities using a combination of vital sign parameters and pre-existing conditions and classify the severity of a cardiac event situation (eg. Para. 26-27).
John teaches a system and method for comparing ECGs to reference data collected from normal cardiac states to determine ST deviations and heart rate variability (eg. Col. 8, Ln. 62 – Col. 9, Ln. 30, Col. 37 Ln. 32-55, and Col. 43, Ln. 42-65) and output it as a score (eg. Col. 12, Ln. 11-28).
It would have been obvious to combine the invention of Bojovic and Ong with the thresholds and analysis as taught by John to allow for better classifications of abnormal cardiac events for faster and more detailed diagnoses (eg. Col. 12, Ln. 11-28).
Audet teaches a system for detecting coronary syndrome, cardiac ischemia, and myocardial infarction using at least one voltage threshold for comparing ST segments (eg. Para. 17, 85-88) between a current ECG and baseline ECG waveform.
It would have been obvious to combine the invention of Bojovic, Ong, and John with the voltage threshold detections as taught by Audet to improve detection of STEMIs by comparing the voltage differences of the ST segments (eg. Audet, Para. 85-88)
Apparatus claims 14-24 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-11.  Therefore, apparatus claims 14-24 correspond to method claims 1-11, and are rejected for the same reasons of obviousness as used above.
Regarding claim 15, the combined invention of Bojovic, Ong, and John, and Audet discloses receiving in the processor, from the patient more than 24 hours before receiving the sample ECG, the baseline ECG, wherein the patient uses the wireless (eg. Bojovic, Para. 24) hand-held apparatus to acquire the baseline ECG. (eg. Ong, Para. 145, collection of collated past patient data). Ong talks about doing an analysis over 72 hours and number of angina events over the last 24 hours, thus one of ordinary skill would have thought to have made a baseline at least 24 hours before an event occurred.
Regarding claim 25, the combined invention of Bojovic, Ong, and John, and Audet discloses wherein the first threshold is associated with a separation of acute myocardial infarction (AM I) and non-AMI ECG differences and the second threshold is associated with a separation of STEMI and non-STEMI ECG differences. (eg. John, Col. 8, Ln. 62 – Col. 9, Ln. 30, Col. 37 Ln. 32-55, and Col. 43, Ln. 42-65).
Regarding claim 26, the combined invention of Bojovic, Ong, John, and Audet discloses the ECG risk score is associated with a first classification when the sample ECG is greater than the second voltage, is associated with a second classification when the sample ECG is between the first threshold voltage and the second threshold voltage and is associated with a third classification when the sample ECG is less than the first threshold voltage (eg. Audet, Para. 85-88, Fig. 6, regions between thresholds as inverted ST, normal ST, and elevated ST Para. 87).

Claims 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (US 2017/0290522 A1) in view of Ong (US 20140257122 A1), further in view of John (US 8781566 B2), further in view of Audet (US 2010/0023081 A1), further In view of Phillips (US 2018/0004904 A1) (cited previously).
Regarding claim 9 ad 21-22, the combined invention of Bojovic, Ong, and John, and Audet discloses determining the ECG risk score comprises indicating a risk that is high (H) or low (L) (eg. Para. 88, low scores vs high scores) but does not disclose a moderate risk.
Phillips teaches a method of clinical decision support that can classify a patient’s risk levels as high, low, or moderate (eg. Fig. 7, Para. 58). 
It would have been obvious to have combined the invention of Bojovic, Ong, John, and Audet with the additional classification of moderate as taught by Phillips to allow more detailed classifications that is not as binary as high and low especially if the patient has some risk variables, but not the higher tier variables (Eg. Phillips, Para. 58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792